 


109 HCON 116 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring Arthur Ashe, and that the Citizens Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 116 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring Arthur Ashe, and that the Citizens Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
Whereas Arthur Ashe was born on July 10, 1943, in segregated Richmond, Virginia, and was a United States hero and an international humanitarian who worked toward ending racism, shedding light on the oppressive apartheid government in South Africa, and raising awareness of HIV/AIDS issues; 
Whereas Arthur Ashe dedicated his life to the causes of universal health care and increasing opportunities for the Nation’s youth, was the founder of the United States Tennis Association (USTA) National Junior Tennis League that was organized to train inner-city tennis players, and was a role model for the youth of this country and around the world; 
Whereas Arthur Ashe was a graduate of the University of California, Los Angeles (UCLA), where he received a degree in Business Administration, and was a men’s singles tennis champion of the National Collegiate Athletic Association (NCAA) and led the UCLA team to the NCAA men’s tennis championship; 
Whereas Arthur Ashe was the first African-American named to the United States Davis Cup team and, as a captain of the team, led it to 2 victories before he retired; 
Whereas in 1968 Arthur Ashe became the first and only African-American man ever to win the U.S. Open and in 1975 the first ever to win at Wimbledon; 
Whereas Arthur Ashe won three Grand Slam singles titles and became the top-ranked player in the world, winning 818 career victories and 51 titles, and was inducted into the Tennis Hall of Fame in 1985; 
Whereas Arthur Ashe was an advocate and visionary who worked to increase the status and opportunities available to all tennis players; 
Whereas Arthur Ashe was a major figure in the anti-apartheid movement, drawing attention to the injustices of the apartheid government of South Africa by entering the country’s white-only tournament and, having been denied admission to travel into the country, calling for the International Lawn Tennis Association to remove the country from the tennis tour; 
Whereas Arthur Ashe was the first African-American professional tennis player to play in the South Africa’s National Championships in 1973, when, after drawing international attention to the anti-apartheid movement by his tireless activism, that country granted him a visa; 
Whereas Arthur Ashe, a founding member of TransAfrica, the African-American led international advocacy organization, actively participated in protesting human rights abuses; 
Whereas Arthur Ashe was arrested twice as a result of his activism, the first time while protesting outside the Embassy of South Africa in Washington, D.C., to draw attention to the oppressive practices of the apartheid South African government, and the second time while protesting against a repatriation of Haitian refugees by the United States Government to draw attention to the suffering and hardship faced by the Haitian people; 
Whereas Arthur Ashe, after retiring from professional tennis, became a journalist for HBO Sports, ABC Sports, the Washington Post, and Tennis Magazine, and continued to work in philanthropic endeavors; 
Whereas Arthur Ashe suffered his first heart attack in 1979 while participating in a tennis clinic in New York, which required him to undergo a quadruple bypass surgery; 
Whereas Arthur Ashe contracted HIV/AIDS during heart surgery, was the founder of the Arthur Ashe Foundation for the Defeat of AIDS, and worked tirelessly to educate the public about HIV/AIDS before his death; 
Whereas Arthur Ashe addressed the United Nations General Assembly on World AIDS Day on December 1, 1992, and implored the world community to increase funding for research and educational programs associated with the prevention and alleviation of HIV/AIDS throughout the world; 
Whereas after Arthur Ashe died on February 6, 1993, in New York, his body laid in state at the Governors Mansion in Richmond, Virginia, the first time an African-American was given such an honor in the State of Virginia, and more than 5,000 people visited his coffin and more than 6,000 attended his funeral; and 
Whereas Arthur Ashe is among the most respected athletes, activists, and humanitarians of our time: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring Arthur Ashe; and 
(2)the Citizens Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
